                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

CLEVELAND SCHOOL DISTRICT                                                            PLAINTIFF

V.                                                    CIVIL ACTION NO. 4:20-CV-015-SA-RP

ARGONAUT GREAT CENTRAL
INSURANCE COMPANY, et al                                                         DEFENDANTS

                                     ORDER OF RECUSAL

       The above styled and numbered case was assigned to Chief United States District Judge

Sharion Aycock on January 29, 2020. Judge Aycock, on her own motion, hereby RECUSES

herself from this cause.

       It is hereby ORDERED that the Clerk of the Court is directed to transfer and re-assign this

cause to another United States District Judge.

       This, the 30th day of January, 2020.

                                                     /s/ Sharion Aycock
                                                    UNITED STATES DISTRICT JUDGE
